Title: To Thomas Jefferson from John Farmer, 4 October 1824
From: Farmer, John
To: Jefferson, Thomas


 Dear Sir
St Leonard’s Calvert County M.D
October 4th 1824
That pledge you have left to your country and which will ever render your name dear to America I have made a feeble effort to translate into Latin, and hereby present you with it—I am a native of Ireland, and should this version claim any merit from classical Acquirements, I would be glad to obtain a situation as a teacher in some part of your neighbourhood; well knowing that the sentence of your approbation would stamp a degree of credit on my literary attainments which they would not otherwise possess—In the mean time Several Young gentlemen are anxious to ascertain when the University will go into operation—I have the honor to be Sir, with Regard & Esteem Yr Hmble & Obedt ServtJno Farmer